Citation Nr: 0332850	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Board notes that the claims file shows that the appellant 
failed to report for a video-conference hearing scheduled for 
November 10, 2003 in connection with her claim.  The hearing 
request is considered withdrawn. 


FINDINGS OF FACT

1.  By an unappealed August 2001 decision, the Board denied 
service connection for the cause of the veteran's death. 

2.  Evidence submitted subsequent to the August 2001 Board 
decision is evidence previously submitted to agency 
decisionmakers.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim for entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1100  (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  The RO 
provided the appellant with a copy of the April 2002 rating 
decision and September 2002 Statement of the Case (SOC), 
which correctly informed the appellant that the evidence she 
submitted did not establish that the veteran's death was due 
to any disability incurred during his period of military 
service.  The Board, however, observes that the rating 
decision and SOC show that the RO erroneously cited and 
applied the old regulation pertaining to new and material 
evidence claims.  

The definition of "new and material" evidence was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's application to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death was initiated in September 2001.  Thus, the 
new definition of "new and material" evidence is applicable 
to her claim.  Whether the Board must remand an appeal to the 
RO to cure a deficiency depends on the circumstances of the 
individual case.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board finds that the error did not 
prejudice the appellant because she submitted duplicates of 
evidence previously considered by the Board and the RO.  No 
additional evidence has been associated with the claims file 
since the prior Board disallowance in August 2001.  Thus, 
there is no reasonable possibility that a different outcome 
could have resulted had the RO considered the new regulation 
pertaining to new and material evidence claims in the first 
instance.

The SOC provided the appellant with notice of the law and 
implementing regulations of the VCAA.  In correspondence 
dated in December 2001, the RO advised the appellant of the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to her claim.  The RO advised 
the appellant of what evidence, if any, would be gathered by 
the appellant, and which evidence would be provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board finds that the concerns articulated by the Federal 
Circuit are not present in the instant appeal.  In the 
December 2001 correspondence, the RO advised the appellant 
that she should submit any evidence "as soon as possible, 
preferably within 30 days from the date of this letter.  In 
any case, the evidence must be received in the Department of 
Veterans Affairs within one year from the date it was 
requested...."   The RO clearly expressed that although it 
preferred that the appellant submit any additional evidence 
within 30 days, the deadline in which to submit the evidence 
was one year.  The requirements under the law as pertains to 
new and material evidence claims have been met, and the Board 
will proceed with appellate review.  

A review of the claims file reveals that the claim for 
service connection for the veteran's cause of death was 
previously denied by an August 2001 Board decision.  The 
appellant was mailed a copy of this decision in August 2001 
and he was notified of his appellate rights in VA Form 4597, 
attached to the decision.  The appellant, however, did not 
perfect an appeal to the United States Court of Appeals for 
Veterans Claims and the Board decision became final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  
In September 2001, the appellant filed a statement in which 
she indicated that she wanted to reopen the previously denied 
claim for "DIC Benefits."  The RO only considered the 
previously denied claim for service connection of the cause 
of the veteran's death.  Thus, only that claim is properly 
before the Board.

Evidence associated with the claims file prior to the Board's 
August 2001 decision included the following:  (1) veteran's 
DD Form 214; (2) service medical records, which were absent 
any complaints of or treatment for cerebrovascular disease; 
(3) St. Mary's Hospital records dated from July to August 
1958, which noted treatment for multiple injuries the veteran 
sustained in a motor vehicle accident; (4) June 1963 police 
report of a motor vehicle traffic accident accompanied by VA 
clinical records for a period of hospitalization from June 
1963 to August 1963; (5) August 1963 Report of Accidental 
Injury; (6) VA clinical records dated from August 1963 to 
October 1963, which showed that the veteran continued to 
receive treatment for injuries sustained in a vehicle 
accident; (7) December 1967 medical report from Dr. E.F.A., 
which noted that the veteran received treatment for a neck 
injury; (8) the death certificate, which noted that the 
veteran died on June [redacted], 1978 and listed the immediate cause 
of death as a stroke of the left middle cerebral artery; and 
(9) autopsy report, which reflected that the veteran suffered 
from an acute massive intracerebral hemorrhage.  

The Board denied the appellant's claim on the basis that a 
cerebrovascular disorder was not present in service or 
manifested within a year of the veteran's discharge from 
service, and there was no medical evidence that indicated 
that the veteran's fatal stroke was etiologically related to 
his active service.  

Evidence associated with the claims file after the Board's 
August 2001 decision included additional copies of the death 
certificate and autopsy report.  The Board notes that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156 (2003).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Id.  The death certificate and 
autopsy report were previously submitted to and considered by 
the RO and the Board.  Thus, the appellant has not submitted 
new evidence. Consequently, no material evidence that relates 
to an unestablished fact necessary to substantiate the claim 
has been associated with the claims file since the Board's 
prior final denial.  

Accordingly, having determined that no new and material 
evidence has been submitted, the claim is not reopened.  As 
the preponderance of the evidence is against the appellant's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



